DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment and argument of 2/5/2021 are entered.
	Claims 8 and 11 are amended.
	Claims 1-20 remain pending.

Election/Restrictions
Applicant's election with traverse of Group I, as in present Claims 1-13, in the reply filed on 2/5/21 is acknowledged.  The traversal is on the ground(s) listed, and answered below:
Applicant argues that Applicant argues that the inventions are a product and process of using, and therefore, unit is present (p. 9, first full paragraph).
Such is not persuasive, because as the Examiner has shown, the special technical is found in the prior art, and this breaks unity, as well as the fact that the methods are not required to be performed with the apparatus.
Applicant argues that Chakraborty does not disclose an inert gas, and thus, the special technical feature is a contribution over the art, and unity is maintained (p. 9, paragraph 3).
Such is not persuasive.  Dry nitrogen is used, as cited in the restriction requirement.  Such is considered an inert gas in the art.  Applicant has also defined nitrogen as an inert gas (e.g., Specification, para. 19).  Still further, Applicant has claimed nitrogen as an inert gas (e.g., presently pending Claim 12).  Lastly, Applicant has specifically elected nitrogen as the inert gas 
Applicant argues that the written opinion of the national application, although not binding, did not make such a restriction (p. 9, paragraph 4).
Such is not persuasive.  Applicant noted, the Examiner is not bound to follow the chosen treatment by the international bureau.
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/5/21.

The species elections are withdrawn, due to further consideration.

Claims 1-13 are presently considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 7, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chakraborty, et al. (2011) “Cryopreservation of spin-dried mammalian cells”, PLOS One, 6(9): Article e24916, 8 pages long.
Claim 1: Chakraborty teaches growing cells to about 80% confluence, removal of the cell culture media, replacement with a drying solution.  Placed in a spin-drying machine, the cells are held by a vacuum chuck to the walls, and the device is spun dry, under a pressure of 10psi Nitrogen.  (Pg. 2, col. 2, paragraph 2.)  As such, the cells are generated, the submerging is in the drying solution, and as it evaporates, it is exposed to nitrogen, thus meeting the claim.
	Claim 2: in at least some of the examples, the cells are in a monolayer (p. 3, col. 2, paragraph 2).
	Claim 6: the cells are CHO cells.
	Claim 7: the drying solution contains glucose (e.g., p. 2, col. 2, paragraph 2).
	Claim 12: Nitrogen is used.
	Claim 13: the nitrogen is at 10psi.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty, et al. (2011) “Cryopreservation of spin-dried mammalian cells”, PLOS One, 6(9): Article e24916, 8 pages long, as applied to claims 1-3, 6, 7, 12 and 13 above, and further in view of Stokich, et al. (2014) “Cryopreservation of hepatocyte (HepG2) cell monolayers: Impact of trehalose”, Cryobiology, 69: 281-90.
	As shown above, the claims are anticipated by, and thus, also obvious over Chakraborty.  However, the use of HepG2 monolayers grown on collagen are not taught or obvious, albeit that Chakraborty does teach mammalian cells in general (e.g., TITLE).
	ON the other hand, Stokich teaches HepG2 cell monolayers may be preserved preserved, and that trehalose can help (e.g., ABSTRACT) as well as glycerol (e.g., Introduction).
	Thus, it would have been obvious to modify the methods of Chakraborty, with the HepG2 cells, grown on collagen, and the presence of trehalose or glycerol in the preservation solution.  The Artisan would do so because it was useful to store HepG2 cells that had been grown in this way.  The Artisan would also expect success, as the components are utilized for art recognized purposes.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 4,205,132 to Sandine.
	Claim 1: the patent claims a method of producing stable lyophilized bacteria, by providing the bacteria in a buffering agent, containing, e.g., glycerophosphate, rapidly freezing the sample, lyophilizing to remove the water, and surrounding the product with argon gas, free of oxygen (e.g., Claim 1).  In this interpretation, the generation of the biological layer can be interpreted as the layer that forms on the walls in the absence of water, or that portion that is present on the wall at the start of lyophylization.  Still further, the withdrawal of substrate from the solution, may be regarded as the lyophilization process.  Finally, the exposure to the inert gas during the withdraw from the solution, it is shown in, e.g., the ABSTRACT, that the lyophilization may be in a vacuum or surrounded by a gaseous atmosphere that is oxygen free, and comprising oxygen.
	With regard to Claim 6, the proteins on the cell may be considered to meet the claim.  Also, in some embodiments, the cells were lyophilized in non-fat milk, which necessarily formed a layer on the container (Claim 1 of the patent).
	Claim 12: Argon is utilized (Claim 1 of the patent).
	Claim 13: because the argon may be the atomosphere in which it is bathed during lyophilization (e.g., Abstract and last two paragraphs of the Background of Invention), it must be about 14psi.

Claim Objections
Claims 8, 9, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claims free of the Art
	Claims 8, 9, and 11 are free of the art. To wit, the closest prior art is seen above, however, the specific compositions of Claims 8 and 9, and withdrawal rate of Claim 11 are not taught in the art.  The Examienr further cannot determine that the drying rate would yield rates of receding of the solution to yield the same rates of withdraw of the solution.  


Conclusion
	Claims 1-7, 10, 12, and 13 are rejected.
	Claims 8, 9, and 11 are objected to.
	Claims 14-20 are withdrawn from prosecution.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729.  The examiner can normally be reached on M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/Primary Examiner, Art Unit 1633